Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 1 of 9




                 EXHIBIT 1
Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 2 of 9
Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 3 of 9
Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 4 of 9
Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 5 of 9
Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 6 of 9




                 EXHIBIT A
                       Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 7 of 9


                                                                                                                             CURRICULUM VITAE

                                                                                                                              +1 646.524.8434
David Preston Miller                                                                                                          preston.miller@strozfriedberg.com
Manager
                                                                                                                              One Liberty Plaza, 165 Broadway,
                                                                                                                              Suite 3201, New York, NY 10006




     PROFESSIONAL EXPERIENCE
Stroz Friedberg, an Aon Company
Manager, October 2019 to Present
New York, NY
Conduct digital forensic acquisitions and analyses of laptops, desktops, servers, mobile devices, removable media, web and
cloud based applications and storage, and other media in civil litigations and criminal matters. Perform incident response
functions related to network compromise and data breach incidents. Carry out complex, large-scale digital forensic and
eDiscovery projects involving the preservation, processing, and production of electronic data from a variety of digital sources.

■     Lead forensic investigation of potential access to sensitive data by 300+ users. Manage validation efforts of multiple
      pharmaceutical datasets in accordance with regulatory inquiries.

■     Coordinate forensic investigation analysis efforts in a phishing attack that involved half a million dollars in damages.

■     Perform multiple large-scale acquisitions of 50+ laptops, desktops, and mobile devices.

■     Repair and preserve mobile device subjected to water damage to recover client data.

■     Execute hardware “chip-off” procedure successfully to acquire data from a password-protected mobile device.


Senior Consultant, April 2018 to October 2019
Consultant, May 2016 to April 2018
Cyber Associate, June 2015 to May 2016
Digital Forensics Summer Associate, June 2014 to August 2014

WEST VIRGINIA STATE POLICE
Digital Crime Lab Graduate Assistantship, October 2013 to May 2015
Huntington, WV, United States of America
Perform numerous activities including: evidence inventory, imaging processing, analysis, and maintain case logs and associated
paperwork. Instructed by analysts in the use of Magnet Forensics’ IEF, Cellebrite’s UFED Touch, Access Data’s FTK & MPE, and
MSAB’s XRY. Responsible for creating a digital evidence submission form and database using Microsoft’s Access to replace
current paper system.

MARSHALL UNIVERSITY
Student Teacher, August 2014 to May 2015
Huntington, WV, United States of America
Taught weekly courses to undergraduate and graduate students focusing on Python and open source forensics. Introductory
Python course taught with a digital forensic emphasis. Among others, students completed modules on writing Python scripts to
obtain USB connection times on Windows and Mac OS X, hashing files using the MD5 and SHA1 algorithms, and using AES to
encrypt and decrypt data. Open source forensics course covered analysis of memory and disk artifacts leveraging the Sans SIFT
Workstation and included software such as Volatility and RegRipper.


About: Aon’s Cyber Solutions offers holistic cyber risk management, unsurpassed investigative skills, and proprietary
technologies to help clients uncover and quantify cyber risks, protect critical assets, and recover from cyber incident.

Cyber security services offered by Stroz Friedberg Inc. and its affiliates. Insurance products and services offered by Aon
Risk Insurance Services West, Inc., Aon Risk Services Central, Inc., Aon Risk Services Northeast, Inc., Aon Risk Services
Southwest, Inc., and Aon Risk Services, Inc. of Florida and their licensed affiliates.

www.aon.com/cyber-solutions | © Aon plc 2020. All rights reserved.
                 Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 8 of 9


                                                                                         CURRICULUM VITAE

ACCESS DATA
Volunteer Intern, October 2014 to April 2015
Huntington, WV, United States of America
Researched and wrote comprehensive reports on Windows 8 and OS X forensic artifacts. Windows 8 research focused on first
and third party Metro applications and their associated artifacts. OS X research covered many topics including: first party app
deconstruction and analysis of secure delete functionality and various HFS+ artifacts.

MARSHALL UNIVERSITY
OSIX Analyst, October 2013 to December 2014
Huntington, WV, United States of America
Among the founding group of students that participated in Marshall University’s Open Source Intelligence Exchange program.
Trained in various open source intelligence gathering techniques. Attended an open source intelligence conference at the West
Virginia Fusion Center and the annual AIDE conference. Led as the student project supervisor for tasks from the WV Fusion
Center.




   EDUCATION
MARSHALL UNIVERSITY
Master of Science, Forensics, May 2015

VASSAR COLLEGE
Bachelor of Arts, Biochemistry, May 2013



Certifications
GIAC Certified Forensic Analyst (GCFA), 2020
GIAC Network Forensic Analyst (GNFA), 2019
GIAC Reverse Engineering Malware (GREM), 2018
EnCase Certified Examiner (EnCE), 2017
GIAC Certified Incident Handler (GCIH), 2016
GIAC Certified Forensic Examiner (GCFE), 2015




Training
The SANS Institute
FOR508: Advanced Incident Response, Threat Hunting, and Digital Forensics, 2020
The SANS Institute
FOR572: Advanced Network Forensics, 2019
The SANS Institute
DFIR Summit + FOR610: Reverse-Engineering Malware, 2018
iPad Rehab
Practical Board Repair School, 2017
The SANS Institute
SEC504: Hacker Tools, Techniques, Exploits, and Incident Handling, 2016
The SANS Institute
                Case 3:20-cv-00516-VAB Document 144-1 Filed 01/15/21 Page 9 of 9


                                                                                        CURRICULUM VITAE

FOR408: Windows Forensic Analysis, 2015
Appalachian Institute of Digital Evidence
Appalachian Institute of Digital Evidence (AIDE) Conference, 2015
Appalachian Institute of Digital Evidence
Appalachian Institute of Digital Evidence (AIDE) Conference, 2014




Publications
January 2019: "Learning Python for Forensics." 2nd ed. Preston Miller and Chapin Bryce. Birmingham, UK: Packt Publishing Ltd.

September 2017: “Python Digital Forensics Cookbook.” Preston Miller and Chapin Bryce. Birmingham, UK: Packt Publishing Ltd.

May 2016: “Learning Python for Forensics.” Preston Miller and Chapin Bryce. Birmingham, UK: Packt Publishing Ltd.

December 2015: "The Cryptocurrency Enigma" in John Sammons (Ed.), “Digital Forensics: Threatscape and Best Practices” (pp.
1-24). Waltham, MA: Syngress.




Lectures and Presentations
April 2015: “AnParser: Open Source Android Artifact Parser Framework“ - Presented at the Appalachian Institute of Digital
Evidence Conference in Huntington, West Virginia.




Testimony
July 2018: Authored a declaration with regard to the contents of Dropbox’s SQLite database on a mobile device. The United
States District Court for the Eastern District of Tennessee. United States of America vs. Mark Hazelwood et al. (Case number
3:16-CR-00020-CLC-HBG).




Awards and Recognition
Digital Forensic Book of the Year, Forensic 4cast, June 2018
Scientific Scholarship, The J. Edgar Hoover Foundation, September 2014
